Exhibit No. 10.25
Schedule of Participating Directors and Officers to Form Indemnification
Agreement
Armstrong World Industries, Inc. entered into indemnification agreements with
its directors, Stanley A. Askren, David Bonderman, Kevin R. Burns, Matthew J.
Espe, James J. Gaffney, Tao Huang, Michael F. Johnston, Larry S. McWilliams,
James J. O‘Connor, John J. Roberts, Richard E. Wenz and Bettina M. Whyte and
certain of its officers including Matthew J. Espe, Victor D. Grizzle, Thomas M.
Kane, Thomas B. Mangas, Stephen F. McNamara, Jeffrey D. Nickel, and Frank J.
Ready.

 

 